DETAILED ACTION
Information Disclosure Statement
1)       The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
          The prior art references recited in the Specification, as for example in paragraphs [009]-[021], are to be listed on form PTO-1449 and copies of any recited foreign prior art references are to be provided for review.
Drawings
2)       Specification on Page 10 recites that Figure 4 shows a typical paper manufacturing process.   It is not clear if Figure 4 should be designated as --Prior Art-- .                                                                    
Claim Objections
3)       The independent claim 1 should start with - A system… - .                          

The dependent claims 2-16, 20-23, should start with - The system… - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   4)       Claims 1-23, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claims 1-23 are unclear if the claims are written as apparatus claims or as process claims.  Claim 1 recites a paper manufacturing process and a cellulose manufacturing process.  It is unclear as to why the processes are recited in one claim.
Claims 1-23 lack syntax.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claims 1-23 are unclear as to what is a “phase”; a “phase” is not a structure.  The use of term “phase” is unclear, as for example, in claim 1, lines 8-9 “comprising an enzyme dosing phase between phases and” and in line 11 “another polymer dosing phase on phase”.
Claim 1 is being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationships between the individual elements. 
Claim 1, line 10, the term “may be bentonite” renders the claim indefinite.
Claim 1, line 19, the term “may be talc” renders the claim indefinite.
Claim 1 recites the limitation "said chemical method" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the action" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, the term is unclear.
Claim 3, line 3, the term “the action may be supplemented” renders the claim indefinite.
Claim 4, line 4, the term “may be altered” renders the claim indefinite.
Claim 4 recites the limitation "the application of associated dispersion methods" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, the phrase is unclear.
Claim 5, lines 3-5, phrase “one or more methods associated or supplementary with variable dosage points according to the manufacturing process” is unclear.
Claim 5, line 3, phrase “may comprise in addition to chemical adsorption” renders the claim indefinite.
Claim 6, line 3, the term “may have the absorbent” renders the claim indefinite.
Claim 13, line 4, the term “may feature variations” renders the claim indefinite.
Claim 13, line 5, the term “may be chloride” renders the claim indefinite.
Claim 14, line 3, the term “may be used aside” renders the claim indefinite.
Claim 20, line 3, the term “allowing the intake of talc” renders the claim indefinite.
Claim 21, line 3, phrase “the material flows” is unclear.
Claim 23, lines 4-5, phrase “towards the processes” is unclear.                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     5)       Claims 1-16, 20-23, are rejected under 35 U.S.C. 103 as being unpatentable over   Zhang et al. (US 2009/0229775).  
           To the best of understanding it would have been obvious to one skilled in the art at the time the invention was filed that Zhang discloses the present invention.   The invented slurries systems are effective at controlling the deposition of organic contaminants in pulp and papermaking systems.  The slurries of Zhang can be added to the pulp at any stage of the papermaking system.  Also, the slurry may be added to the papermaking system along with other papermaking additives including other pitch control agents, such as, cationic polymers and proteins; fillers, such as titanium dioxide; starch; sizing aids, such as alkenylsuccinic anhydrides and ketene dimers; retention and drainage aids.  The talc slurry systems of Zhang can be utilized to prevent deposition on all surfaces from the beginning of the pulp mill to the reel of the paper machine under a variety of operation conditions, such as, consistency, pH, temperature, conductivity of the fiber slurry ([0047], claims 1-18). 
Conclusion
6)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748